Citation Nr: 0826597	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for gastro-
duodenitis and irritable bowel syndrome with antral ulcer, 
hiatal hernia, and gastroesophageal reflux disease, status 
post Nissen fundoplication.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The veteran requested a hearing before a member of the Board, 
but withdrew her request in December 2006.  

It appears from the veteran's November 2006 substantive 
appeal that she is seeking service connection for a liver 
condition.  This matter is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's digestive system disabilities do not cause 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for gastro-duodenitis and irritable bowel syndrome 
with antral ulcer, hiatal hernia, and gastroesophageal reflux 
disease, status post Nissen fundoplication have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
4.1, 4.2, 4.7, 4.10, 4.113, 4.114 Diagnostic Code, 7319, 7346 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Service connection was granted for gastro-duodenitis and 
irritable bowel syndrome with antral ulcer, hiatal hernia, 
and gastroesophageal reflux disease, status post Nissen 
fundoplication in an April 2005 rating decision.  In that 
decision, the RO assigned a 30 percent rating.  In April 
2006, the veteran filed a notice of disagreement, seeking an 
increased rating for her digestive system disabilities.

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection, the Board must evaluate all the evidence of 
record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings; i.e. separate ratings for different 
time periods.  Id. 

Disorders of the digestive system are rated under 38 C.F.R. 
§ 4.114, diagnostic codes 7200 through 7354.  There are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.114.  38 C.F.R. § 4.113

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 4348, inclusive, cannot be combined with 
each other.  38 C.F.R. § 4.114.  Instead, a single evaluation 
will be assigned under the diagnostic code which best 
reflects the manifestations of the veteran's disabilities, 
considering all her symptoms.  Id.

The veteran's gastro-duodenitis and irritable bowel syndrome 
with antral ulcer, hiatal hernia, and gastroesophageal reflux 
disease, status post Nissen fundoplication has been rated by 
analogy to hiatal hernia under Diagnostic Code 7346.  Under 
this code provision, a 60 percent rating is assignable for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assignable for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is assignable for a hiatal hernia "with two 
or more of the symptoms for the 30 percent evaluation of less 
severity."  38 C.F.R. § 4.114, Diagnostic Code 7346.

The veteran's service treatment records indicate that her 
gastroduodenitis and irritable bowel syndrome with antral 
ulcer, hiatal hernia, and gastroesophageal reflux disease, 
status post Nissen fundoplication, all had their onset during 
the veteran's service.  However, there is no evidence from 
these service treatment records of vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health, providing evidence against the current claim.  

The veteran was afforded a VA examination in December 2004.  
She reported heartburn, which was worst at night when she is 
lying down, and occasional diarrhea and hyperactive stomach.  
In this regard, her own subjective statements to the examiner 
do not clearly indicate a "severe" impairment in her health 
caused by the service connected disorder.  The veteran was 
diagnosed with residuals of hiatal hernia with 
gastroesophageal reflux disease and status post Nissen 
fundoplication; residuals of gastroduodenitis with antral 
ulcer, episodic; and mild irritable bowel syndrome.   

The veteran was also afforded a VA examination in July 2006.  
She reported experiencing constant epigastric pain, described 
as dull and "mild" in intensity, with flare-ups of severe 
pain on waking up or when her stomach is empty.  The veteran 
also reported experiencing pain radiating from the anterior 
chest region to the throat, as well as nausea and 
constipation several times a week.  She denied vomiting, 
regurgitation, dysphagia to liquids or solids, hematemisis, 
or melena, providing evidence against her own claim.  She 
also denied any hospitalizations, emergency room visits, or 
periods of incapacitation secondary to her digestive 
disabilities.  

The examiner noted mild tenderness along the epigastric 
region, but normal bowel sounds and no organomegaly.  He also 
noted that the veteran had gained 11 pounds in the last year 
and had no signs of anemia.  The examiner reported that the 
veteran's general state of health was good, providing more 
evidence against this claim.

While an August 2005 endoscopy showed erythematous irregular 
erosion of the gastroesophageal junction, in a June 2006 
esophagogastroduodenuscopy, the gastroesophageal junction, 
the esophagus, and duodenum appeared normal.  The stomach 
showed evidence of fundoplication.  Helicobacter pylori 
immunoglobulin G (IGG) test was negative.  These objective 
tests, overall, provide additional evidence against this 
claim.       

The examiner diagnosed the veteran with gastroduodenitis, 
resolved; irritable bowel syndrome, not found; and hiatal 
hernia with gastroesophageal reflux disease, post Nissen 
fundoplication.  

In October 2006, the veteran underwent a radiological 
examination at the Beaumont Army Medical Center which showed 
two small lesions within the liver, most likely hepatic 
cysts.  The veteran argued in her November 2006 substantive 
appeal that these cysts were causing her abdominal pain and 
that she had been incorrectly diagnosed previously.  The 
Board has addressed this issue in the INTRODUCTION.  Simply 
stated, the issue of service connection for a liver 
disability secondary to her service connected disability or 
service is not before the Board at this time. 

The Board has also considered whether the veteran might be 
more appropriately rated under some other diagnostic code for 
digestive system disorders.  Given the veteran's history of 
irritable bowel syndrome, the Board considered whether a 
rating under Diagnostic Code 7319, for irritable colon 
syndrome, might be appropriate.  However, even if the veteran 
were awarded the highest rating possible under this 
diagnostic code, she would only be assigned a 30 percent 
disability rating.  Additionally, as discussed earlier, the 
veteran cannot be rated under both Diagnostic Code 7319 and 
7346.  See 38 C.F.R. § 4.113, 4.114.

The Board has therefore evaluated the veteran's disability 
under Diagnostic Code 7346, as this code (while it does not 
exactly match the veteran's problem) most closely reflects 
the veteran's symptoms.  In light of this fact, the Board has 
considered if this condition should be evaluated under two 
diagnostic codes, or whether there was some other basis to 
grant the veteran more compensation under some other 
diagnostic code, however, without taking into consideration 
all of the veteran's problems with this disability, there 
would be no basis to award the veteran a 30 percent 
evaluation, let alone a higher evaluation. 

While the Board acknowledges the veteran's reports of near 
constant pain and discomfort from her digestive disorders, 
there is no medical evidence that the veteran experiences 
vomiting, material weight loss, or hematemesis or melenia 
with moderate anemia that would warrant an increased rating 
of 60 percent.  In fact, the veteran has gained weight.  

Additionally, the VA examiner concluded that the veteran is 
overall in good health and noted that the veteran denied any 
hospitalizations, emergency room visits, or periods of 
incapacitation secondary to her digestive disabilities.  This 
is evidence against a finding that the veteran's digestive 
disabilities cause the severe impairment of health that would 
warrant an increased rating.  

Also considered by the RO, and by the Board, is whether 
disabilities arising out of the veteran's digestive 
disabilities warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2007).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The United 
States Court of Appeals for Veterans' Claim (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees. 

Ratings have been assigned, both by the RO and in this 
decision by the Board, that contemplate the disability and 
symptomatology of each and every manifestation of the 
veteran's disability resulting from gastro-duodenitis and 
irritable bowel syndrome with antral ulcer, hiatal hernia, 
and gastroesophageal reflux disease, status post Nissen 
fundoplication.  There are no manifestations of the veteran's 
disabilities that have not contemplated by the rating 
schedule and assigned an adequate evaluation based on 
evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.  

Based on the above, the preponderance of the evidence is 
against assigning a rating higher than 30 percent for the 
veteran's gastro-duodenitis and irritable bowel syndrome with 
antral ulcer, hiatal hernia, and gastroesophageal reflux 
disease, status post Nissen fundoplication, for any time 
during the appeal period.  The evidence of record from the 
day the veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation for any time period subject to this 
appeal.  Hence, her appeal must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a memorandum given to 
the veteran in October 2004 that informed her of what 
evidence was required to substantiate her claim and of the 
veteran's and VA's respective duties for obtaining evidence.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the veteran's 
digestive disabilities are properly rated, the appeal arises 
from a claim for entitlement to service connection, not an 
increased rating claim.  See Fenderson v. West, 12 Vet. App. 
119, 125 (1999) (explaining that a disagreement with an 
initial rating assigned for a disability following a claim 
for service connection is part of the original claim and 
technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
stated:

. . . [S]ection 5103 (a) requires only that the VA 
give a claimant notice at the outset of the claims 
process of the information and evidence necessary 
to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not 
identify evidence specific to the individual 
claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's 
claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

While notice applicable to increased rating claims does not 
apply to the instant case, VA did have a duty to provide the 
veteran with notice as to assignment of effective dates and 
disability ratings upon receipt of her claim for entitlement 
to service connection.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In April 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  The 
letter also informed her of what evidence was required to 
substantiate her claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

However, this notice was not provided to the veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the April 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a statement of the case in September 2006 and a 
supplemental statement of the case issued in April 2007, 
after the notice was provided in March 2006.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  
The veteran was also afforded VA examinations in December 
2004, July 2006, and January 2007.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The veteran's appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


